Citation Nr: 1727029	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran had active service from February 2001 to February 2005.  The Appellant is the Veteran's attorney.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Appellant's claim for eligibility for payment of attorney fees.  The denial of attorney fee payments arose from the March 2013 rating decision, which granted an increased evaluation for service-connected major depressive disorder (MDD)/posttraumatic stress disorder (PTSD) to 70 percent, effective from April 17, 2012; and a total disability rating based on individual unemployability (TDIU) due to service-connected MDD/PTSD, effective as of September 13, 2012.


FINDINGS OF FACT

1.  The Veteran's appointment of the Appellant as his attorney and associated fee agreement are valid.

2.  The RO granted the Veteran an increased rating of 70 percent for MDD/PTSD and TDIU based on his service-connected MDD/PTSD.


CONCLUSION OF LAW

The criteria for the award of fees to the attorney based on past due benefits from the March 2013 rating decision granting entitlement to a TDIU and a higher initial rating for the Veteran's MDD/PTSD have been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904(a) (West 2014).  Pursuant to the Veterans Benefits, Health Care, and Information Technology Act of 2006 (P.L. 109-461), the statute governing the circumstances under which attorney fees may be charged was amended.  

The current version of 38 U.S.C. § 5904(c)(1), as amended on December 22, 2006, states that except as otherwise provided, in connection with a proceeding before the Department with respect to benefits under laws administered by the Secretary, a fee may not be charged, allowed, or paid for services of attorneys with respect to services provided before the date on which a notice of disagreement is filed with respect to the case.  The limitation in the preceding sentence does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  The 2006 amended version is effective for notices of disagreement (NODs) filed after June 19, 2007, as is the case here.  See 38 C.F.R. § 14.636 (2016); see also 2006 Acts, Pub.L. No. 109-461, tit. I, sec. 101(h), 120 Stat. 3408.  The amended statute permits attorneys to charge fees for representation after an agency of original jurisdiction (AOJ) has issued a decision on a claim or claims, and a NOD has been filed with respect to that decision on or after June 20, 2007.  See 73 Fed. Reg. 29875 (May 22, 2008), codified at 38 C.F.R. §§ 14.636, 14.637 (2016).

When a claimant and an agent or attorney have entered into a fee agreement under which the total amount of the fee payable to the agent or attorney (i) is to be paid to the agent or attorney by the Secretary directly from any past-due benefits awarded on the basis of the claim, and (ii) is contingent on whether or not the matter is resolved in a manner favorable to the claimant, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  A claim shall be considered to have been resolved in a manner favorable to the claimant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 14.636(h)(1).  Under VA regulations, such award of past-due benefits must result in a cash payment to a claimant or an appellant from which the fee may be deducted.  38 C.F.R. § 14.636(h)(1)(iii). 

"Past-due benefits" means a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA AOJ or the Board or the lump sum payment that represents the total amount of recurring cash payments that accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the AOJ, the Board or an appellate court.  38 C.F.R. § 14.636(h)(1).

When the benefit granted on appeal, or as the result of the reopened claim, is service connection for a disability, the "past-due benefits" will be based on the initial disability rating assigned by the AOJ following the award of service connection.  The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision.  If an increased evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the AOJ, and if the agent or attorney represents the claimant or appellant in that phase of the claim, the agent or attorney will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  
38 C.F.R. § 14.636(h)(1)(i). 

Regarding circumstances in which attorney fees may be charged, attorneys may charge claimants and appellants for representation before VA provided that:  after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit, a notice of disagreement has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  See 38 C.F.R. § 14.636(c)(1).  Fee agreements must be reasonable; those which do not exceed 20 percent of past-due benefits are presumed reasonable.  See 38 C.F.R. § 14.636(e), (f).

In this case, the Veteran filed a claim in July 2010 for an increased rating beyond 50 percent for his service-connected MDD/PTSD.  The AOJ then denied this claim in a December 2010 rating decision.  Subsequently, the Appellant was appointed as the Veteran's attorney-representative in January 2011.  

As an initial matter, the Board finds that the Veteran's appointment of the Appellant as his attorney is valid pursuant to a VA Form 21-22 that VA received in January 2011.  Notably, the Veteran and his attorney have a valid fee agreement, which VA simultaneously received in January 2011.  38 C.F.R. §§ 14.636(g), (h).  Furthermore, as is the case here, fees which do not exceed 20 percent of any past-due benefits awarded are presumed reasonable.  38 C.F.R. § 14.636(f).

The Veteran, through the Appellant, filed a timely NOD in January 2011.  Subsequently, in April 2012, the AOJ issued a Statement of the Case addressing and continuing to deny the Veteran's claim for an increased rating beyond 50 percent for MDD/PTSD.  The Veteran then perfected this appeal by submission in May 2012 of a substantive appeal (VA Form 9).  

Further, in April 2012, the Veteran filed a claim for a TDIU (VA Form 21-8940), due in part to his service-connected PTSD.  With respect to a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that where a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, a TDIU is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board deems his additional TDIU claim was part and parcel of his increased rating claim for MDD/PTSD.

In a statement dated and received February 26, 2013, the Veteran requested that his appeal be dropped "as of this date."

In a statement submitted on March 1, 2013, the Veteran stated, "I lost my home today and need to move out", and indicated he accordingly wished to withdraw his appeals and instead have his claim rated expeditiously ("as soon as possible").  In response, the AOJ issued a rating decision that very day, on March 1, 2013, that partially granted the Veteran's claim, by increasing the PTSD evaluation from 50 to 70 percent, effective April 17, 2012.  Also, in the March 4, 2013 notice of such decision, the AOJ also notified the Veteran that it was granting his TDIU claim, as due to his service-connected MDD/PTSD, effected September 13, 2012.  

Subsequently, the Appellant filed a March 11, 2013 request for attorney fees.  The AOJ denied the claim for attorney fees in an April 1, 2013 decision, which determined that the benefits paid were not the result of a favorable outcome of an appeal.  The July 2013 SOC clarified that the AOJ determined that, "Based on [the Veteran's] hardship situation his claim was rated the same day and an increase in his PTSD was granted along with individual unemployability."  While the AOJ's reasons are not entirely clear, it is implied that the Veteran's claim was sua sponte favorably resolved solely on the basis of hardship, after the Veteran withdrew his ongoing appeal, such that the Appellant played no part in the favorable outcome, there then being no live appeal in controversy.  

However, the applicable regulation governing payment of fees by VA directly to an attorney from past-due benefits, provides, at 38 C.F.R. § 14.636(h)(2), that a claim will be considered to have been resolved in a manner favorable to the claimant or appellant if all or any part of the relief is granted.  In this case, there was a full grant of the TDIU claim and a partial grant of the increased rating claim for MDD/PTSD.  

The Board acknowledges the Veteran had withdrawn his appeal almost concurrently with the issuance of the March 2013 grants of his increased rating and TDIU claims.  Nonetheless, the Appellant had indisputably assisted the Veteran with his appeal for his underlying increased rating claim for PTSD, from the time of his appointment in January 2011 through the time of its final favorable outcome in the AOJ's March 2013 decision.  Notably, during the course of the Appellant's representation of the Veteran, the Veteran underwent a November 2012 VA examination of his service-connected psychiatric disability, along with an addendum opinion in January 2013 by the examiner that provided probative evidence in support of both his increased rating claim for PTSD and his TDIU claim.  

Rather, the Board concludes that the Appellant is entitled to payment for services rendered in representing his client, the Veteran, for over two years leading to a favorable outcome of the appeal.  

Generally, if an increased evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the AOJ, and if the attorney represents the claimant in that phase of the claim, the attorney will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  38 C.F.R. § 14.636 (h)(3)(i).  

Thus, as the Appellant's appointment as the Veteran's representative is valid, the fee agreement is valid, and the Appellant did perform legal services on behalf of the Veteran and the Veteran received past due benefits based on such legal representation, the Board finds that the requirements of 38 C.F.R § 14.636 have been met and the Appellant is entitled to attorney's fees.



ORDER

Payment of attorney fees from past-due benefits arising out of a March 2013 decision, awarding entitlement to an increased rating of 70 percent for service-connected MDD/PTSD and TDIU, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


